DISMISS; and Opinion Filed August 5, 2015.




                                           Court of Appeals
                                                             S     In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-15-00058-CR

                                            EDDIE DAVENPORT, Appellant
                                                        V.
                                            THE STATE OF TEXAS, Appellee

                                 On Appeal from the 265th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. F13-39882-R

                                           MEMORANDUM OPINION
                            Before Chief Justice Wright and Justices Myers and Brown
                                         Opinion by Chief Justice Wright
           Eddie Davenport was convicted, following the adjudication of his guilt, of indecency

with a child. The trial court assessed punishment, enhanced by two prior felony convictions, at

twenty-five years’ imprisonment. Sentence was imposed in open court on December 10, 2014.

Appellant filed an untimely motion for new trial on January 14, 2015. 1 See TEX. R. APP. P.

21.4(a) (motion for new trial to be filed no later than thirty days after sentence imposed in open

court). Absent a timely motion for new trial, appellant’s notice of appeal was due by January 9,

2015. See TEX. R. APP. P. 26.2(a)(1). Appellant filed his notice of appeal on January 14, 2015.

Although the notice of appeal was filed within the fifteen-day extension period provided by rule

26.3, appellant did not file an extension motion in this Court within the same fifteen-day period.


     1
        The motion for new trial recites that it was being filed more than thirty days after sentence was imposed. Additionally, appellant’s brief
raises the jurisdictional issue before presenting its issues regarding modification of the trial court’s judgment.
See TEX. R. APP. P. 26.3(b); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per

curiam) (notice of appeal and extension motion must be filed within fifteen-day period under rule

26.3); Olivo v. State, 918 S.W.2d 519, 522, 525 (stating jurisdiction in criminal cases may not be

“substantially invoked”; holding that if both notice of appeal and extension motion are not filed

within fifteen-day period of rule 26.3, court of appeals lacks jurisdiction over appeal).

Accordingly, we lack jurisdiction over the appeal.

       We dismiss the appeal for want of jurisdiction.




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150058F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EDDIE DAVENPORT, Appellant                         On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00058-CR        V.                       Trial Court Cause No. F13-39882-R.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 5th day of August, 2015.




                                             –3–